Case 0:19-cv-60621-BB Document 7 Entered on FLSD Docket 04/26/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60621-BLOOM/Valle


 MONIQUE BARNES,

        Plaintiff,
 v.

 DEPARTMENT CHILDREN FAMILIES
 and CHILDNET,

       Defendants.
 __________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Request for Emergency Hearing, ECF

 No. [5] (the “Motion”), filed on April 24, 2019. On March 11, 2019, this Court denied Plaintiff’s

 Motion for Leave to Proceed in Forma Pauperis, dismissed Plaintiff’s Complaint without

 prejudice, and directed the Clerk to close the case. ECF No. [4]. The case was closed that same

 day. Plaintiff’s Motion is denied because this is a closed case and Plaintiff has been denied leave

 to proceed without paying the required filing fee. Moreover, there are no pending motions in this

 case, and there would be no reason to hold an emergency hearing on motions as to which rulings

 have been rendered.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [5],

 is DENIED.




                                                 1
Case 0:19-cv-60621-BB Document 7 Entered on FLSD Docket 04/26/2019 Page 2 of 2
                                                   Case No. 19-cv-60621-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on April 25, 2019.




                                              ____________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record

 Monique Barnes
 117 McRae Street
 Columbia, SC 29203




                                          2
